 Case 2:19-cv-01875-JS-AKT Document 5 Filed 06/17/19 Page 1 of 2 PageID #: 29



                                      505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                              tel. 516.303.0552
Sheehan & Associates, P.C.                                                    fax 516.234.7800
                                                                 spencer@spencersheehan.com

                                                             June 17, 2019
District Judge Joanna Seybert
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722
                                                     Re:     2:19-cv-01875-JS-AKT
                                                             Lopez v. SPC Management Co., Inc.
Dear District Judge Seybert:

       This office represents the plaintiff in the above action and requests an extension of time to
prove service to the Court. Individual Motion Practices of Honorable Joanna Seybert (“Individual
Rules”), Section I(E)(1)-(2) (distinguishing requests for extension of time to file a responsive
pleading with requests for adjournments or extensions in other matters).

        The original compliance date by which service is required to be proved is Monday, July 1,
2019. Fed. R. Civ. P. 4(m) (allowing 90 days for defendant to be served); Fed. R. Civ. P.
6(a)(1)(A)-(B) (excluding the date triggering the period and counting intermediate weekends). No
previous requests for adjournments or extensions of time have been sought, granted or denied. The
adversary has not consented to this request.

        The reason for the extension is because defendant has not returned a signed waiver of
service. On May 13, 2019, plaintiff mailed “a copy of the complaint, 2 copies of the waiver form
appended to this Rule 4, and a prepaid means for returning the form” to defendant’s registered
agent in its state of formation, Mark R. Poff, 101 Mission Street, Ste. 1900, San Francisco, CA
94105, in California.

        Earlier today, I emailed the registered agent and requested an attorney or authorized
representative contact my office. I have not heard back at this time. Should I not be contacted by
a representative for defendant by next week, I will arrange for service of process through a local
process server, while also offering the use of a waiver instead.

        Plaintiff requests an extension of 30 days, until Thursday, August 1, 2019, to obtain and
file an executed waiver, instead of the process server’s affidavit of service, so defendant may
obtain additional time to move or answer. Fed. R. Civ. P. 4(d)(4) (“Results of Filing a Waiver”).
This will make it less probable and necessary for defendant to require an extension of time to move
or answer and conserve judicial resources. Thank you.

                                                             Respectfully submitted,

                                                             /s/ Spencer Sheehan
                                                             Spencer Sheehan
 Case 2:19-cv-01875-JS-AKT Document 5 Filed 06/17/19 Page 2 of 2 PageID #: 30



                                       Certificate of Service

I certify that on June 17, 2019, I served the foregoing by the method below to the persons or entities
indicated, at their last known address of record (blank where not applicable).

                                            CM/ECF              First-Class Mail        Email
                                                ☐                     ☐                   ☐


                                                                /s/ Spencer Sheehan
                                                                Spencer Sheehan
